            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 1 of 33



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

        -and-

REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                    1:19-cv-10463

Mario Vinales, individually and on behalf of
all others similarly situated,
                                Plaintiff,
                                                            Class Action Complaint
                 - against -

Kemps LLC,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Kemps LLC (“defendant”) manufactures, distributes, markets, labels and sells ice

cream products purporting to contain flavor from their natural characterizing flavor, vanilla,

specifically, Vanilla Bean Ice Cream, under their Simply Crafted brand (“Products”).

       2.     The Products include multipe varieties including Heavenly Vanilla and Strawberry

Rhubarb Cobbler (“Vanilla ice cream with luscious strawberry rhubarb swirl and oatmeal cookie



                                                1
             Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 2 of 33



pieces”) among others.

        3.     The Heavenly Vanilla Product is below.




I.      Vanilla is Perennial Favorite Ice Cream Flavor

        4.     Ice cream is a year-round treat enjoyed by 96% of Americans.1

        5.     Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        6.     Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        7.     Vanilla is the consistent number one flavor for 28% of consumers, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        8.     The reasons for vanilla’s staying power are “not only because it is creamy and


1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).


                                                       2
             Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 3 of 33



delicious, but also because of its ability to enhance so many other desserts and treats.”4

        9.      By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”5

        10.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge and sprinkled with crushed nuts and topped by a

maraschino cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).6


    A. Philadelphia-style v. French Ice Cream

        11.     In the development of ice cream, the two main types were Philadelphia-style and

French ice cream, flavored of course, with vanilla.

        12.     Philadelphia-style and French ice cream were introduced to the United States by two

men who had served as ambassadors to France: Ben Franklin and Thomas Jefferson.

        13.     While these two Founding Fathers could agree on the terms of the Declaration of

Independence, they could not reach consensus on which type of vanilla ice cream was superior.

        14.     According to legend, Ben Franklin’s “crème froid” was “one of the earliest recorded

ice cream recipes from the United States,” introduced during the sweltering summer of the

Constitutional Convention of 1787.7

        15.     Due to the abundance of dairy farms in the Philadelphia area, the lack of hens to

provide an egg yolk base and the need to quickly prepare batches of this refreshing treat for the



4
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
5
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
6
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.
7
   Julia Reed, Ice cream two ways: A tale of two continents, King Arthur Flour, Blog, Aug. 24, 2018; but see Jeff
Keys, Ice Cream Mix-ins, N.p., Gibbs Smith (2009) at 14.


                                                         3
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 4 of 33



delegates, Philadelphia-style ice cream was not cooked.8

         16.    Future President Thomas Jefferson, on the other hand, was a partisan of the egg yolk

base, describing this treat as “French ice cream.”9

         17.    The egg yolk solids, coupled with vanilla, distinguish a “French” vanilla ice cream

from its “vanilla” counterpart by providing a: 10

                        •    smoother consistency and silkier mouthfeel than typical vanilla ice cream;

                        •    caramelized, smoky and custard-like taste; and

                        •    deep-yellow color.11


         18.    Today, ice cream with 1.4% or more egg yolk solids as part of its base is referred to

as “french ice cream.”12

         19.    Philadelphia-style and French ice creams also differed in the form of vanilla they

used to provide flavor.

         20.    The French varieties used vanilla extract, the liquid created when the flavor

molecules of a vanilla bean are extracted by alcohol.13

         21.    The Philadelphia-style ice creams used the dark brown seeds contained inside the

vanilla bean pod which had not been subject to extraction – referred to as “caviar,” “specks” or


8
  Vanilla Ice Cream, Philadelphia-Style, The Perfect Scoop, Epicurious.com, Dec. 2011; Dr. Annie Marshall, Vanilla
Bean Ice Cream Two Ways, and Ice Cream Basics, July 8, 2011, Everyday Annie Blog (“Varieties of ice cream
generally fall into two main categories: Philadelphia-style or French-style. Philadelphia style ice creams are quicker
and simpler, with a heavy cream/milk mixture for the base. French-style ice creams have a custard base, with cooked
egg yolks to help achieve a creamy texture and rich flavor.”).
9
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013
10
   The descriptor “French” or “french” preceding “vanilla” does not modify the word “vanilla.”
11
   Sheela Prakash, What’s the Difference Between Vanilla and French Vanilla Ice Cream?, The Kitchn, June 7, 2017.
12
   21 C.F.R. § 135.110(f)(1) (“The name of the food is ‘ice cream’; except that when the egg yolk solids content of
the food is in excess of that specified for ice cream by paragraph (a) of this section, the name of the food is ‘frozen
custard’ or ‘french ice cream’ or ‘french custard ice cream’.)
13
   21 C.F.R. §§ 169.175 (Vanilla extract.) (at least thirty-five (35) percent ethyl alcohol).


                                                          4
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 5 of 33



“flecks.”

              Vanilla Extract                               Vanilla Beans




        22.    Vanilla beans are valued by consumers because they provide a more intense and pure

flavor than vanilla extract and add visual appeal.14

        23.    The majority of ice cream today is made in the Philadelphia-style, but the form of

vanilla predominantly used is vanilla extract.

        24.    Vanilla bean ice cream is expected to contain vanilla extract and vanilla beans as the

only sources of flavoring.


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        25.    The tropical orchid commonly known as “vanilla” does not develop its prized flavor

on its own, but must be developed over several months following harvest.


14
   Lisa Weiss and Gale Gand, Chocolate and Vanilla: A Baking Book, United States: Potter/Ten
Speed/Harmony/Rodale (2012) at 113-14; Louisa Clements, Pantry 101: Vanilla extract vs. vanilla beans, Chat Elaine,
Nov. 30, 2015; David Lebovitz, The Perfect Scoop: Ice Creams, Sorbets, Granitas, and Sweet
Accompaniments. United States: Potter/TenSpeed/Harmony (2011) at 26.


                                                        5
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 6 of 33



        26.     By law, vanilla refers to the “the total sapid and odorous principles extractable from

one-unit weight of vanilla beans.”15

        27.     Shortly after the passage of the Pure Food and Drugs Act of 1906, E. M. Chace,

Assistant Chief of the Foods Division of the U.S. Department of Agriculture’s Bureau of

Chemistry, noted “There is at least three times as much vanilla consumed [in the United States] as

all other flavors together.”16

        28.     This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise methods to imitate vanilla’s flavor and appearance.

        29.     Though the Pure Food and Drugs Act was enacted to “protect consumer health and

prevent commercial fraud,” this was but one episode in the perpetual struggle against those who

have sought profit through sale of imitation and lower quality commodities, dressed up as the

genuine articles.17

        30.     Daily headlines tell a story of a “resurgent” global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.18

        31.     While “food fraud” has no agreed-upon definition, its typologies encompass an ever-

expanding, often overlapping range of techniques with one common goal: giving consumers less

than what they bargained for.

        32.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple


15
   21 C.F.R. §169.3(c)
16
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
17
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
18
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         6
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 7 of 33



market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.19


     A. Food Fraud as Applied to Vanilla

        33.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.20

        Type of Food Fraud                                     Application to Vanilla

 ➢ Addition of markers
                                        •    Manipulation of the carbon isotope ratios to produce
      specifically tested for
                                             synthetic vanillin with similar carbon isotope composition
      instead of natural
                                             to natural vanilla
      component of vanilla beans

                                        •    Ground vanilla beans and/or seeds to provide visual appeal
                                             as “specks” so consumer thinks they are a result of the
                                             product containing real vanilla beans, when the ground
                                             beans have been exhausted of flavor, and any vanilla
 ➢ Appearance of more and/or                 flavor may not even be from real vanilla
      higher quality of the             •    Caramel in vanilla extracts to darken the substance’s color
      valued ingredient                      additives like caramel to enhance the hue of an imitation
                                             vanilla so it more closely resembles real vanilla21
                                        •    Annatto and turmeric in dairy products purporting to be
                                             flavored with vanilla, to darken the color to better
                                             resemble the hue of rich, yellow butter

 ➢ Substitution and                     •    Tonka beans, which are banned from entry to the United
      replacement of a high                  States, instead of vanilla beans



19
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
20
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
21
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        7
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 8 of 33



     quality ingredient with             •    Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of                  to increase the vanilla flavor perception
     lower quality

 ➢ Addition of less expensive
     substitute ingredient to            •    Synthetically produced ethyl vanillin, derived from wood
     mimic flavor of more                     pulp, tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                         •    “to mix flavor materials together at a special ratio in which
                                              they [sic] compliment each other to give the desirable
                                              aroma and taste.”22
                                         •    Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                     guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                                unconnected to vanilla beans or vanillin, but unmistakably
                                              producing the sensation of vanilla”23

                                         •    “Spiking” or “fortification” of vanilla through addition of
                                              natural and artificial flavors including vanillin, which
                                              simulates vanilla taste but obtained from tree bark

                                         •    Alleged injection of vanilla beans with mercury, a
 ➢ Addition of fillers to give                poisonous substance, to raise the weight of vanilla beans;
     the impression there is                  see International Flavors and Fragrances (IFF), Inc. v.
     more of the product than                 Day Pitney LLP and Robert G. Rose, 2005. Docket
     there actually is                        Number L-4486-09, Superior Court of New Jersey,
                                              Middlesex County.

                                         •    Subtle, yet deliberate misidentification and obfuscation of
 ➢ Ingredient List Deception24
                                              a product’s components and qualities as they appear on the



22
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
23
   Berenstein, 423.
24
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         8
           Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 9 of 33



                                           ingredient list
                                            o “ground vanilla beans” gives impression it describes
                                                unexhausted vanilla beans when actually it is devoid
                                                of flavor and used for aesthetics
                                            o “vanilla flavoring” – “-ing” as suffix referring to
                                                something like that which is described



III.    The Use of Vanillin to Simulate Vanilla

        34.     The synthesis of vanillin from sources other than the vanilla beans by German

chemists in the mid-1800s was the equivalent of steroids for vanilla flavor.

        35.     Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin is synthetically produced and has no connection to the

vanilla bean.

        36.     According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”25

        37.     Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        38.     Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.



25
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      9
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 10 of 33



       39.     This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

       40.     The required disclosure is applicable even if the vanillin is made from natural

materials and through a natural process.

       41.     This prevents consumers from being misled by products which may taste similar to

real vanilla but are actually made from tree bark, clove oil and recycled paper.

       42.     Even “natural vanillins” are alleged to run afoul of FDA guidance for these

ingredients.

       43.     This is because the “natural” process of high heat and high pressure used to obtain

vanillin from the non-vanilla material of eugenol (component of clove oil) is considered by the

FDA to a synthetic method of obtaining a flavor.

       44.     This ingredient is mainly produced in China, with little transparency or verification,

before it is delivered to the flavor companies for use in flavor mixes.

       45.     The implication of such a non-natural vanillin is that its hypothesized addition to the

“WONF” part of a “Vanilla WONF” is misleading and contrary to law.


IV.    More Recent Attempts at Imitating Vanilla through “WONF”

       46.     The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]




                                                  10
           Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 11 of 33



natural vanilla solutions…to protect our existing customers.”26

        47.     These “customers” do not include the impoverished vanilla farmers who are at the

mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

        48.     According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

        49.     According to industry leaders like the head of “taste solutions” at Irish conglomerate

Kerry, flavor manufacturers must “[G]et creative” and “build a compounded vanilla flavor with

other natural flavors.”

        50.     These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance

the vanilla component.27

        51.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”28


V.      Ice Cream Flavor Labeling

        52.     Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized these issues in the context of ice




26
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.
27
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
28
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.


                                                         11
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 12 of 33



cream flavored by vanilla:29

                    There are three categories of vanilla ice cream, as defined by the FDA
                    Standard of Identity. Vanilla ice cream Category I contains only vanilla
                    extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                    of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                    cream Category III contains synthetic ingredients.

        53.    Carol McBride, U.S. vanilla category manager for global flavor giant Symrise,

pointed out that “If the flavor comes partially or fully from another source, the company must

stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the package, a likely turnoff to

consumers.”30


     A. Early Ice Cream Flavoring Debate is “Stirring”

        54.    Before formal regulations were enacted, Congressional Hearings from the 1930s

offered the legislature the opportunity to state their position on the non-misleading designation of

flavors on ice cream products.

        55.    Unsurprisingly, the starting point for the debate was how to label vanilla ice cream

flavored with vanillin obtained not from vanilla beans but from clove oil, a natural source material.

        56.    Why, the lobbyists, asked Congress, could they not label their products as “vanilla

ice cream” if it contained vanillin from sources other than vanilla beans?

        57.    In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of the ice cream lobby’s representative, Mr. Schmidt:

        Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                    ice cream, it ought to be vanilla; and if it is made with vanillin
                    extracted from oil of cloves, you ought to label it manufactured
                    with such vanillin?

        Mr. Schmidt: Well, we, of course, do not think so. That is why we are here

29
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).
30
   Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.


                                                     12
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 13 of 33



                       making our protest. We think, after all, the consuming public is
                       accustomed to accepting as vanilla artificial vanillas.

       Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                   (emphasis added)

       ……………

       Mr. Chapman: I do think that if it is chocolate it ought to be labeled "chocolate";
                    and if it is flavored with vanillin made from oil of cloves, it ought
                    to be labeled to show that it is flavored with vanillin made from oil
                    of cloves; and if it is flavored with vanilla, it ought to be labeled
                    "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                     lemon "; and if it is cherry, it ought to be labeled "cherry.”

       58.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben.      Yes.

               Mr. Chapman      And you put that on the label?

               Mr. Hibben       We say “raspberry ice cream.”

               Mr. Chapman      And if it is peach, you put that on the label?

               Mr. Hibben.      It Is peach ice cream; yes.

               Mr. Chapman. And If you call it vanilla, what do you put on?

               Mr. Hibben       We put "vanilla ice cream" on our labels. That Is what we
                                want to continue to do. We want to put vanilla on those
                                labels.

               Mr. Chapman      But you say you put in It oil of cloves instead of vanilla.

               Mr. Hibben       We do not use cloves. We use vanillin derived from the
                                oil of cloves.

               Mr. Chapman. If you put out strawberry ice-cream, you would not want
                            to use raspberry to make it, would you?

               Mr. Hibben       No; but we use vanillin, which is an ingredient of the
                                vanilla bean and, its true to name.

               Mr. Chapman      Is it an extract from the vanilla bean?


                                                  13
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 14 of 33



                Mr. Hibben       It is both. It is taken both from the eugenol and the vanilla
                                 bean and is the same product. If you were a chemist you
                                 could not tell the difference, and if you were a doctor, you
                                 would say that one is just as harmless as the other.

                Mr. Chapman      I do not object to buying artificial vanilla ice cream if it is
                                 pure, but if it is artificial. I would like to know what I am
                                 getting.

        59.   The above highlighted portions reveal that even before ice cream standards were

established, the central question for ice cream flavoring was whether the flavor source was entirely

derived from the characterizing flavor – whether raspberry for raspberry ice cream, vanilla for

vanilla ice cream and so on.


     B. Ice Cream Flavoring Regulations

        60.   The ice cream standard of identity at 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come

to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” FDA, Taylor M. Quinn,

Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).

        61.   The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Quinn Letter, May 31, 1979; see 21 C.F.R. § 135.110(f)(2)(i)-

(iii); 21 C.F.R. § 135.110(f)(3)-(5).

                             Vanilla Ice Cream Labeling Quick Chart
 Category                    Label Diagram                      Flavor Source           Authority
                                                                                       (21 C.F.R.)
 I            [“characterizing flavor”] + [“ice cream”] → Vanilla Beans            §135.110(f)(2)(i)
              “Vanilla Ice Cream” or “Strawberry Ice
              Cream”




                                                  14
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 15 of 33



 II             [“characterizing flavor”] + [“flavored”] + Vanilla Beans;           §135.110(f)(2)(ii)
                [“ice cream”] → “Vanilla Flavored Ice Non-Vanilla
                Cream” or “Peach Flavored Ice Cream”       Beans

 III            [“artificial” or “artificially flavored”] + Vanilla Beans;          §135.110(f)(2)(iii)
                [“characterizing flavor”] + [“ice cream”] → Non-Vanilla
                “Artificially Flavored Vanilla Ice Cream” or Beans
                “Artificially Flavored Strawberry Ice
                Cream”


          62.   The key distinction between labeling flavors in ice cream compared to other foods is

in the meaning of “natural flavor.”

          63.   In ice cream, “natural flavor” refers to flavor derived only from the characterizing

flavor, while “artificial flavor” refers to flavors derived from sources other than the characterizing

flavor.

          64.   For a category 1 ice cream, which “contains no artificial flavor, the name on the

principal display panel or panels of the label shall be accompanied by the common or usual name

of the characterizing flavor, e.g., ‘vanilla,’ in letters not less than one-half the height of the letters

used in the words ‘ice cream.’” 21 C.F.R. §135.110(f)(2)(i); see Quinn Letter, May 31, 1979 (“the

designation of a characterizing flavor for category I ice cream is based on the premise that only

natural flavor derived from the product whose flavor is simulated may be used.”).

          65.   Category II and III both may contain a natural characterizing flavor and artificial

flavor simulating it, but differ based on whether the natural characterizing flavor predominates.

See 21 C.F.R. §135.110(f)(2)(ii) (“Category II”) (“If the food contains both a natural characterizing

flavor and an artificial flavor simulating it, and if the natural flavor predominates”); 21 C.F.R.

§135.110(f)(2)(iii) (“Category III”) (“If the food contains both a natural characterizing flavor and

an artificial flavor simulating it, and if the artificial flavor predominates”); Quinn Letter, May 31,

1979 (“The flavor designation for category II ice cream is on the basis that the product contains



                                                   15
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 16 of 33



both natural and artificial flavor, but the natural flavor predominates, whereas in category III the

artificial flavor predominates.”).

       66.    The non-vanilla flavor which simulates the natural characterizing vanilla flavor is

deemed to predominate when “the amount of vanillin used is greater than 1 ounce per unit of

vanilla constituent.” See 21 C.F.R. §135.110(f)(5)(i).

       67.    A non-vanilla flavor “is deemed to simulate [resemble or reinforce] vanilla if the

addition of the non-vanilla flavor results in a reduction in the amount of vanilla bean derived flavor

that would otherwise be used in a vanilla flavored ice cream.” Exhibit “B,” FDA, R.E. Newberry,

Assistant to the Director, Division of Regulatory Guidance, Bureau of Foods, to Daniel P.

Thompson, October 30, 1979 (“Newberry Letter, October 30, 1979”) (“such a product would come

under category III and have to be labeled as ‘artificial vanilla.’”).


VI.    Ice Cream Flavor Designation is Unique to this Food

       68.    One of the reasons for these different requirements is because ice cream is a high

quality and expensive product made mainly from milk and cream.

       69.    Since the flavor designation for ice cream is set out in its own standards and was

established long before the general flavor regulations were developed, “the labeling requirements

for the declaration of flavors in the name of ice cream are specifically provided for by the

standard.” Exhibit “A,” Quinn Letter, May 31, 1979 (“The general flavor regulations are not

applicable to this standardized food.”); Exhibit “C,” FDA, J.L. Summers, Assistant to the Director,

Division of Regulatory Guidance, Bureau of Foods, April 10, 1979 to David B. Daugherty

(“Summers Letter, April 10, 1979”) (“Consequently, the labeling requirements for the declaration

of flavors in the name of ice cream are specifically provided for by the standard and is separate




                                                  16
              Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 17 of 33



and apart from the general flavor regulations.”).31

           70.    Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

           71.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

           72.    For the purposes of designating the type of ice cream on the front label, whether a

flavor complies with the general definition of natural flavor in other regulations has no relevance.

Exhibit “C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is

subject to the category I ice cream requirements and, therefore, must contain only the

characterizing flavor derived from vanilla beans.”); Exhibit “A,” Quinn Letter, May 31, 1979 (“It

is our understanding that there are available in the market place, natural flavoring compounds that

resemble, simulate and/or enhance vanilla flavor but are not derived from vanilla bean. These

flavor compounds would not comply with the intent of the flavor provisions of Category I ice

cream”).

           73.    At best, “[N]atural flavors not derived from vanilla beans may be used in

combination with the standardized items included under 21 CFR 169 (vanilla-vanillin extract or

vanilla-vanillin flavoring) for category II vanilla flavored ice cream provided that the flavoring

contributed by or derived from the vanilla beans predominates.” Exhibit “D,” FDA, Quinn to

Kenneth Basa, August 22, 1979.


VII. The Products are Misleading Because they Contain Non-Vanilla Flavoring




31
     Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22.


                                                         17
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 18 of 33



         74.    The front label statement of “Vanilla Ice Cream” without qualification and the

vignette of the vanilla beans are understood by consumers to identify a product where (1) vanilla

is the characterizing flavor, (2) vanilla is contained in a sufficient amount to flavor the product, (3)

no other flavors in the product simulate vanilla, (4) no other flavors in the product simulate,

resemble, reinforce, or enhance vanilla and (5) vanilla is the exclusive source of flavor.


     A. Ingredient List Declares “Natural Flavors”

         75.    The ingredient list reveals the Products contain non-vanilla flavors because “Natural

Flavors” is declared.

          INGREDIENTS: SWEET CREAM BUTTERMILK, CREAM, SUGAR,
          WHEY, CONTAINS LESS THAN 2% OF NATURAL FLAVOR, CAROB
          BEAN GUM, GUAR GUM, ANNATTO EXTRACT (COLOR).

         76.    Where a Category 1 vanilla ice cream product purports to have a characterizing flavor

of vanilla or vanilla bean, without any qualification, but the ingredient list identifies “natural

flavor” as the exclusive flavoring ingredient or as one of the flavoring ingredients, it means (1) the

flavoring in the food is not exclusively vanilla and (2) the product contains non-vanilla flavors

obtained from arguably natural sources other than vanilla beans and made through supposed

natural processes.32

         77.    The common or usual names of the exclusively vanilla ingredients include Vanilla

Extract, Concentrated Vanilla Extract, Vanilla Flavoring and Concentrated Vanilla Flavoring,

specified in the regulations for vanilla ingredients. See 21 C.F.R. §§ 169.175 to 169.178.


32
  These natural processes may include fermentation but when high heat and high pressure is used, the FDA considers
this to be a synthetic method of obtaining a flavor. This “natural” process of high heat and high pressure is used to
obtain vanillin from the non-vanilla material of eugenol, the main component of clove oil. Vanillin derived from
eugenol through a high heat and high pressure process is not considered “natural vanillin” which makes its addition
to the “WONF” part of “Vanilla WONF” misleading. Further, it is misleading and unlawful to use any type of vanillin
with vanilla and not explicitly disclose that vanillin is considered an artificial flavor because this flavor was created
to “boost” a real natural flavor, vanilla.


                                                          18
              Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 19 of 33



           78.     These exclusively vanilla ingredients – vanilla flavoring, vanilla extract, etc. – differ

only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.33

           79.     Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:34

                    A food shall be deemed to be misbranded –

                    (g) Representation as to definition and standard of identity

                    If it purports to be or is represented as a food for which a definition and standard of
                    identity has been prescribed by regulations as provided by section 341 of this title,
                    unless (1) it conforms to such definition and standard, and (2) its label bears the
                    name of the food specified in the definition and standard, and, insofar as may be
                    required by such regulations, the common names of optional ingredients (other than
                    spices, flavoring, and coloring) present in such food.

           80.     It is also a general requirement that all ingredients be listed by their common or usual

name. See 21 C.F.R. § 101.4(a)(1).


       B. “Natural Flavor” as Declared on Ingredient List in Accordance with 21 C.F.R. § 101.22 ≠
          Vanilla Extract or Vanilla Flavoring

           81.     “Natural Flavor” on the Products’ ingredient list does not refer to an exclusively

“Vanilla Extract.”

           82.     This is because if it did, this high-valued ingredient would be declared.

           83.     The reasons why “natural flavor” is permitted as a designation for flavoring include

(1) the flavor package received from a supplier will be a mix of multiple flavors, without any

standard way to declare such a blend, (2) protection of valuable trade secrets since identification




33
     21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
34
     21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                            19
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 20 of 33



of the flavor components would then be known to competitors.

          84.   It would not be permitted to hide behind “natural flavor” on the ingredient list while

at the same time claiming this ingredient is entirely vanilla extract or vanilla flavoring.

          85.   The truth is that certain statements – like the ingredient list – are more judicious than

others.

          86.   Where it comes to an ingredient list, there is a greater expectation for compliance

with the letter of the law, because this part of the product labeling has implications for safety, and

is less prone to creative license than the front label.


    C. Front Label “Made With Rich Cream and Vanilla” Claim is Misleading

          87.   The front label contains a scoop of vanilla ice cream, a waffle piece, the vanilla

flower and states the brand name, “Simply Crafted,” “Premium Ice Cream,” “No Artificial

Flavors,” “No High Fructose Corn Syrup,” “Made with Real Cream From Family Farms,” and

beneath the product variety, “Heavenly Vanilla,” the label states “Made with Rich Cream and

Vanilla.”

          88.   The statements and images give a reasonable consumer the impression that the

Product is flavored exclusively from vanilla beans.

          89.   This is a reasonable expectation because (1) the front label does not contain any

qualifiers with respect to the “vanilla” designation – i.e., “flavored,” “with other flavors,” etc. and

(2) for over fifty years products labeled as “vanilla ice cream” contained only flavor derived from

vanilla, which could be confirmed by checking the ingredient list and seeing “vanilla extract” or

“vanilla flavoring” instead of “natural flavor” which contains compounds that simulate, resemble

or enhance vanilla.

          90.   In this context, the statement, “Made with Rich Cream and Vanilla,” is true, as far as



                                                    20
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 21 of 33



it goes, but also is misleading.

        91.   This is because the Products presumably do contain vanilla, but their flavoring

contains compounds which supplement vanilla and allow the defendant to provide less vanilla to

consumers by simulating and resembling vanilla instead of adding more of it.

        92.   The front label does not tell the truth – “Made with Rich Cream, Some Vanilla and

Some Compounds that Will Trick You into Thinking There is More Vanilla Than There Actually

Is, and We Couldn’t Tell You What They Are Because We Don’t Know Either.”


    D. Product Analysis May Reveal Presence of Non-Vanilla Flavors

        93.   The four most significant markers for vanilla from real vanilla beans are identified

below with their relative amounts.

                          Compounds          Percent Present in Vanilla Beans
                            vanillin                     1.3-1.7 %
                    p-hydroxybenzaldehde                   0.1%
                          vanillic acid                   0.05%
                    p-hydroxybenzoic acid                 0.03%

        94.   An analysis of the Products using gas chromatography-mass spectrometry (“GC-

MS”) may support the contention that the Products are not exclusively flavored with vanilla from

vanilla beans.

        95.   Based on similar sample testing, the ratio of vanillin to p-hydroxybenzaldehyde may

exceed the 10:1 ratio of these compounds when found in vanilla derived from vanilla beans.

        96.   This would mean there is vanillin not derived from the vanilla bean present in the

Products.

        97.   The analysis of similar products has detected maltol, a compound not typically found

in vanilla.


                                                21
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 22 of 33



         98.    Maltol is well-known in the flavor industry as a flavor enhancer or potentiator with

a long-established usage in ice cream products.

         99.    Maltol improves overall flavor, increases sweetness, and enhances the sensation of

creaminess, all attributes relevant to developing a vanilla ice cream product.

         100. Sample testing of similarly identified products has determined that many Vanilla

WONF ingredients contain added vanillin, to “boost” the miniscule amount of vanilla from actual

vanilla beans, which is inconsistent with a category I product.

         101. Without disclosure of added vanillin, the consumers will believe the product has

more vanilla than it actually does.

         102. The reasonable conclusion is that (1) such products contain a small amount of vanilla

derived from vanilla beans and (2) the “Natural Flavor” does not refer exclusively to vanilla extract

or vanilla flavoring.


     E. Natural Flavor Refers to Vanilla WONF (in Sheep’s Clothing)

         103. Because the “Natural Flavor” is not identical to an exclusively vanilla flavor

ingredient, there must be some differences between these ingredients.

         104. The “Natural Flavor” used in the Product is most likely the ingredient known as

“Vanilla With Other Natural Flavors” or “Vanilla WONF.”

         105. This is a compounded flavor which typically contains potentiators and enhancers,

like maltol, and may contain vanillin.

         106. A company like defendant may invoke reliance on its flavor supplier who has told

them the product contains “100% natural vanilla flavorings” or is “almost all vanilla.”35


35
  “Almost all” is not “all” and the suffix, “-ing,” is a giveaway that the flavor ingredient used is like vanilla, in the
same way the suffix “-ey” applied to chocolate is another way of saying, “this product tastes like chocolate, but is not
chocolate.”


                                                          22
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 23 of 33



       107. Attempts at prying open this “black box” of the flavor industry invokes terms such

as “proprietary,” “trade secret” and “confidentiality.”

       108. Such an argument is incredulous because there is nothing proprietary about vanilla

extract, which has been prepared the same way for one hundred years, even before a standard of

identity was established.

       109. Eventually, the flavor company may produce a single page document which says

something like “Nat Vanilla Extract WONF” followed by a string of letters and numbers.

       110. All of these arguments miss the point and cast aside the long-established (and

adhered to) three-category flavor labeling regime for ice cream.

       111. The requirements – and resulting consumer expectations for almost fifty years – are

clear: “the flavor agent for vanilla ice cream (a category I product) is limited to vanilla bean and/or

flavor derived from vanilla beans.” Exhibit “A,” Quinn Letter, May 31, 1979; see also Exhibit

“C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is subject to

the category 1 ice cream requirements and, therefore, must contain only the characterizing flavor

derived from vanilla beans,” “the standard for ice cream does not provide for the label designation

of “With other [natural] flavors” (WONF).”).

       112. The flavor houses are partially responsible for the consumer deception because even

though they do not manufacture the final Product, they supply its most valuable and important

component – the flavoring.

       113. The flavor companies are also in the best position to correct any deceptive or

incorrect label statements with respect to flavor.

       114. The manufacturers are agreeable to following the misleading guidance of their flavor

suppliers who are complicit in the mislabeling of the Products and ensuing consumer deception.




                                                  23
           Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 24 of 33



VIII.   Vanilla Ice Cream Products are Misleading Because They are Labeled and Named Similar
        to Other Products

        115. Competitor brands to defendant’s Products are labeled as or containing vanilla ice

cream, and are not misleading because they only contain vanilla.


   A. Vanilla Ice Cream of Competitor and Defendant


        116. The following is an example of Vanilla Ice Cream of defendant and a competitor

product.

              Competitor Product                                      Product




                                                  INGREDIENTS:     SWEET     CREAM
                                                  BUTTERMILK, CREAM, SUGAR, WHEY,
                                                  CONTAINS LESS THAN 2% OF NATURAL
 INGREDIENTS: CREAM, SKIM                         FLAVOR, CAROB BEAN GUM, GUAR
 MILK, CANE SUGAR, EGG YOLKS,                     GUM, ANNATTO EXTRACT (COLOR).
 VANILLA EXTRACT.

        117. The competitor product lists “Pure Vanilla Extract” on its ingredient list and does not

indicate the presence of other flavors not derived from vanilla, such as “Natural Flavor,” as listed

in defendant’s Products.


   B. Misleading to Have Identical or Similar Product Names Where Significant Differences in


                                                24
           Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 25 of 33



        Product Quality or Composition

        118. Product names and identity statements for ice cream are established through

application of the relevant regulations.

        119. Products are required to be identified and labeled in a way consistent with other

products of similar composition.

        120. This framework assures consumers will not be misled by the quality and components

of similarly labeled products where one product contains a greater amount, type and/or proportion

of a characterizing and valuable ingredient.36

        121. Where two products are identified by the same descriptive terms and noun such as

“Vanilla Ice Cream” and where the front label has no other modifications of these terms,

consumers will be deceived into purchasing the lower quality product under the false impression

that it contains the equivalent amount of said ingredients or components.

        122. Defendant’s Products are misleading because they are represented as identical to

another product which contains higher quality ingredients, which causes consumers to be misled

and purchase the former expecting the two products to be identical in quality and fill.


IX. Conclusion


        123. The proportion of the characterizing component, vanilla, has a material bearing on

price or consumer acceptance of the Products because it is more expensive and desired by

consumers.

        124. The Products are misleading because they do not contain the amount, type and



36
  See 21 C.F.R. § 135.110(f) and 21 C.F.R. § 102.5(a) (“General principles.”) (“General principles.”) (“The name
shall be uniform among all identical or similar products and may not be confusingly similar to the name of any other
food that is not reasonably encompassed within the same name. Each class or subclass of food shall be given its own
common or usual name that states, in clear terms, what it is in a way that distinguishes it from different foods.”).


                                                        25
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 26 of 33



percentage of vanilla as a component of the flavoring in the product which is required and

consistent with consumer expectations.

       125. The representations of “vanilla (bean)” describing the ice cream products are

unqualified, and the labels and packaging do not disclose the addition of non-vanilla flavors as

part of the Products.

       126. Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.

       127. The Products contain other representations which are misleading and deceptive.

       128. As a result of the false and misleading labeling, the Products are sold at premium

prices, approximately no less than $6.59 per 9.12 OZ, calculated on an average per ounce basis

across the Products, excluding tax – compared to other similar products represented in a non-

misleading way.

                                     Jurisdiction and Venue


       129. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

       130. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

       131. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

       132. Plaintiff is a citizen of New York.

       133. Defendant Kemps LLC is a Delaware limited liability company with a principal place

of business in Saint Paul, Ramsey County, Minnesota.



                                                   26
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 27 of 33



        134. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        135. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        136. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                Parties

        137. Plaintiff Mario Vinales is a citizen of New York County, New York.

        138. Defendant is a Delaware limited liability company with a principal place of business

in Saint Paul, Ramsey County, Minnesota and upon information and belief, at least one member

of defendant is not a citizen of New York.

        139. During the class period, plaintiff purchased one or more of the Products identified

herein for personal use, consumption or application based on the above representations, for no less

than the price indicated, supra, excluding tax, in her state or an immediately adjacent state.

        140. Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


        141. The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

        142. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

        143. The claims and the basis for relief of plaintiff are typical to other members because



                                                 27
           Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 28 of 33



all were subjected to the same representations.

       144. Plaintiff is an adequate representative because his interests do not conflict with other

members.

       145. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       146. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       147. The counsel for plaintiff is competent and experienced in complex class action

litigation and intends to adequately and fairly protect class members’ interests.

       148. Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”) §§ 349 & 350
                        and Consumer Protection Statutes of Other States and Territories

       149. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       150. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       151. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       152. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because (1) it gives the impression to consumers the Products are only flavored by the

characterizing ingredient and contains more of the characterizing ingredient than they actually do

and (2) the ingredient list fails to dispel ambiguity and reinforces the front-label impression as to

a greater amount of the characterizing ingredients.

       153. Plaintiff and class members relied on the representations and omissions, paying more



                                                  28
            Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 29 of 33



than they would have, causing damages.

                                       Negligent Misrepresentation

       154. Plaintiff incorporates by reference all preceding paragraphs.

       155. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through representing the characterizing ingredient was

present in greater amount and proportion than it was and affirmatively representing the Products

was flavored only by this ingredient or component.

       156. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       157. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       158. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       159. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       160. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       161. Plaintiff incorporates by reference all preceding paragraphs.

       162. Defendant manufactures and sells products which contain the identified

characterizing ingredients and/or flavors which are desired by consumers.



                                                 29
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 30 of 33



       163. The Products warranted to plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not.

       164. Defendant’s front labels informed and warranted to plaintiff the Products contained

only the characterizing ingredients to impart flavor, and that they were present in amounts

sufficient to independently characterize the food and that the flavor imparted to the Products was

a result of the food ingredients and not “natural flavors” or “other natural flavors.”

       165. Defendant had a duty to disclose and/or provide a non-deceptive description of the

Products flavoring on the front labels and knew or should have known same were false or

misleading.

       166. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       167. Plaintiff provided or will provide notice to defendant and/or its agents,

representatives, retailers and their employees.

       168. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       169. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


       170. Plaintiff incorporates by references all preceding paragraphs.

       171. Defendant’s purpose was to sell products which purported to contain valuable and

desired characterizing ingredient(s) or flavor(s), and represent the Products were exclusively or

predominantly flavored from that ingredient and contained sufficient independent amounts of



                                                  30
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 31 of 33



same.

        172. The Products were not flavored exclusively from the characterizing ingredient but

from flavor compounds blended together and labeled as “natural flavor.”

        173. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained flavor from non-vanilla sources on the front label, because it knows consumers

prefer foods that are flavored from food ingredients instead of added flavor ingredients and contain

enough of the characterizing food ingredients to flavor the Products.

        174. Defendant’s intent was to secure economic advantage in the marketplace against

competitors by appealing to consumers who value products with sufficient amounts of the

characterizing ingredients for the above-described reasons.

        175. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                           Unjust Enrichment

        176. Plaintiff incorporates by references all preceding paragraphs.

        177. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

        undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;


                                                31
         Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 32 of 33



   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

      and disgorgement for members of the State Subclasses pursuant to the consumer protection

      laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: November 11, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056
                                                                       -and-
                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 West 93rd Street, 16th Floor
                                                              New York, NY 10025
                                                              Telephone: (212) 643-0500
                                                              Facsimile: (212) 253-4272
                                                              mreese@reesellp.com




                                              32
          Case 1:19-cv-10463-RA Document 1 Filed 11/11/19 Page 33 of 33



1:19-cv-10463
United States District Court
Southern District of New York

Mario Vinales, individually and on behalf of all others similarly situated,


                                         Plaintiff,


        - against -


Kemps LLC,
                                          Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 11, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
